Citation Nr: 0711663	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  96-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for an 
acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1995 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case for 
additional development in February 1998.

In April 2004, the Board denied reopening the claim for 
service connection for a psychiatric disorder. The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2005, the Secretary of 
VA and the veteran filed a joint motion to vacate the April 
2004 Board decision and remand it for further development.  
The Court granted the motion that same month.

In November 2005, the Board remanded the claim for further 
development, as outlined in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for an acquired psychiatric disability, last denied in May 
1979.  At that time it was determined that the veteran had 
been discharged from service due to a personality disorder, 
and that depressive neurosis diagnosed after service had not 
been incurred or aggravated by service.

During the pendency of the veteran's claim, the Court of 
Appeals for Veterans Claims held, in part, that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  It further held that VA 
must, in the context of a claim to reopen, look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that the failure to provide 
notice of what constitutes material evidence in this context 
would generally be the type of error that has the natural 
effect of producing prejudice because it would constitute a 
failure to provide a claimant notice of a key element of what 
it takes to substantiate a claim to reopen.  Id.

The record contains VCAA letters dated in March 2003, 
November 2005, and June 2006, as well as other duty to assist 
letters.  Although these letters advise the veteran as to 
what evidence is necessary to substantiate his underlying 
service connection claim for a psychiatric disability, the 
letters do not discuss the basis for the denial in the prior 
decision, and do not provide the definitions of "new" and 
"material" evidence.  Thus, these letters do not comply 
with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
the following:  
a) the new and material standard in effect 
prior to August 29, 2001, which applies to 
his claim; b) his claim of entitlement to 
service connection for a psychiatric 
disability was last denied in May 1979 on 
the basis that the veteran had been 
discharged from service due to a 
personality disorder, and no evidence that 
depressive neurosis diagnosed after 
service was incurred or aggravated by 
service; c) "new" evidence to support 
his reopening means evidence that is not 
merely cumulative or redundant of other 
evidence previously of record; and d) 
"material" evidence means evidence which 
bears directly and substantially upon the 
specific issue at hand, and which by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

The letter should also notify the veteran 
of the evidence and information necessary 
to reopen the claim, what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the veteran's service connection claim 
(i.e., competent evidence that current 
psychiatric disability was incurred or 
aggravated by service), and evidence and 
information that is necessary to establish 
entitlement to his underlying service 
connection claim.  

2.  Following such development, the RO 
should review and readjudicate the claim 
under the new and material evidence 
standard in effect prior to August 29, 
2001, and clearly indicate a finding as to 
whether new and material evidence has been 
presented to reopen the claim.  If any 
benefit sought on appeal remains denied, 
the RO shall issue the veteran and his 
representative a supplemental statement of 
the case and provide an appropriate period 
of time to respond.

Thereafter, the claim should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




